Name: Commission Regulation (EC) No 1022/2009 of 29 October 2009 amending Regulations (EC) No 1738/2005, (EC) No 698/2006 and (EC) No 377/2008 as regards the International Standard Classification of Occupations (ISCO) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  labour market;  accounting;  communications;  information technology and data processing;  organisation of work and working conditions;  personnel management and staff remuneration
 Date Published: nan

 30.10.2009 EN Official Journal of the European Union L 283/3 COMMISSION REGULATION (EC) No 1022/2009 of 29 October 2009 amending Regulations (EC) No 1738/2005, (EC) No 698/2006 and (EC) No 377/2008 as regards the International Standard Classification of Occupations (ISCO) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 4(3) thereof, Having regard to Council Regulation (EC) No 530/1999 of 9 March 1999 concerning structural statistics on earnings and on labour costs (2), and in particular Article 11 thereof, Whereas: (1) Regulation (EC) No 577/98 has been implemented by Commission Regulation (EC) No 377/2008 of 25 April 2008 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the codification to be used for data transmission from 2009 onwards, the use of a sub-sample for the collection of data on structural variables and the definition of the reference quarters (3). Regulation (EC) No 530/1999 has been implemented by Commission Regulation (EC) No 1738/2005 of 21 October 2005 amending Regulation (EC) No 1916/2000 as regards the definition and transmission of information on the structure of earnings (4) and Commission Regulation (EC) No 698/2006 of 5 May 2006 implementing Council Regulation (EC) No 530/1999 as regards quality evaluation of structural statistics on labour costs and earnings (5). (2) The Annexes to those implementing Regulations refer to the International Standard Classification of Occupations, ISCO-88 or the European version of this classification hereinafter referred to as ISCO-88 (COM). (3) The International Labour Organisation (ILO) has revised the version of the International Standard Classification of Occupations used hitherto (ISCO-88) with the objective of making available a more effective classification, which can be used by countries in the next round of population censuses, as well as in national employment services and other client-oriented applications. In order to ensure comparability between data on occupations from the EU Member States and the rest of the world it is necessary to use this revised classification (ISCO-08) in the main European Statistical System surveys collecting data on occupations before the next round of population census that will take place in 2011. (4) The establishment of a revised Standard Classification of Occupations makes it necessary to modify in particular the references to ISCO-88 and to the European version of this classification ISCO-88 (COM). Therefore, Regulations (EC) No 1738/2005, (EC) No 698/2006 and (EC) No 377/2008 should be amended accordingly. (5) It is considered advisable that, as much as possible, the first reference year for the data transmission of ISCO-08 data is the same in all statistical domains concerned, in line with the next round of Census, which will have 2011 as reference year. The recommendation is therefore to use 2011 as first year of reference for the transmission of data on occupations according to ISCO-08 with the exception of the Structure of Earnings Survey, conducted every four years, which would apply it in 2010. (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 1738/2005 the term ISCO-88 (COM) is replaced by ISCO-08 throughout the text of Annexes I, II and III. Article 2 In Regulation (EC) No 698/2006 the term ISCO-88 is replaced by ISCO-08 throughout the text of the Annex. Article 3 In Regulation (EC) No 377/2008 the term ISCO-88 (COM) is replaced by ISCO-08 throughout the text of the Annex. Article 4 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Articles 1 and 2 shall apply from 1 January 2010. Article 3 shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 77, 14.3.1998, p. 3. (2) OJ L 63, 12.3.1999, p. 6. (3) OJ L 114, 26.4.2008, p. 57. (4) OJ L 279, 22.10.2005, p. 32. (5) OJ L 121, 6.5.2006, p. 30.